856 F.2d 192
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eldridge BLACK, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 88-3185.
United States Court of Appeals, Sixth Circuit.
August 25, 1988.

1
Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and RUBIN, Chief District Judge.*

ORDER

2
This pro se federal prisoner, Eldridge Black, appeals the judgment of the district court denying relief requested pursuant to Fed.R.Crim.P. 32(c)(3)(D).  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Black attacks the United States Parole Commission's decision regarding parole eligibility by asserting that incorrect information caused the commission to add ten months to his parole eligibility date.


4
Upon consideration, we conclude the district court properly denied the Rule 32 motion.  Fed.R.Crim.P. 32(c)(3)(D), standing alone, does not provide the district court with jurisdiction to hear a motion making a post-judgment collateral attack on one's sentence.   United States v. Sarduy, 838 F.2d 157 (6th Cir.1988).  Such a challenge must be brought under Fed.R.Crim.P. 35 or 28 U.S.C. Sec. 2255 following the exhaustion of administrative remedies pursuant to 28 C.F.R. Sec. 2.19(c).   See Sarduy, 838 F.2d at 158;  Farkas v. United States, 744 F.2d 37, 38-39 (6th Cir.1984).


5
Accordingly, the judgment of the district court is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Carl B. Rubin, Chief U.S. District Judge for the Southern District of Ohio, sitting by designation